PER CURIAM.
We affirm the order on appeal in all respects save one. • Upon concession of error by Appellee,- we reverse the imposition of: costs the circuit court awarded .under section 57.105, Florida Statutes (2014), as this statute “does not provide a mechanism for recovering , costs.” See Pronman v. Styles, 163 So.3d 535, 538 (Fla. 4th DCA 2015) (citing Santini v. Cleveland Clinic Fla., 65 So.3d 22, 37 (Fla. 4th DCA 2011)). We remand this case for the court to strike the provision of costs from its order.
Affirmed in part, reversed in part, and remanded with instructions.
WALLACE, BLACK,'and LUCAS, JJ., Concur.